DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	The term "substantially" in claims 3 and 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 16-20 are rejected under3 5 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims directed to software per se.
 Claim 16 appears to recite “A platform” comprising “a hyper-text protocol (HTTP) server”. The server recognized as structural term that may be understood as either hardware, software or both. However, the specification does not specifically define the server and platform as 
Examiner suggests that claim 16 be amended to recite hardware structure, such as a type of processor.

5.	Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 10-15 describe “a machine-readable medium”.

Further, Applicant's specification paragraph [0042], fails to explicitly define the scope of “machine-readable medium” because the examples do not explicitly excludes data signal. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106.
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed “machine-readable medium” is considered to include data signals per se. Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.    	
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-8,10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 2011/0099294  hereinafter referred to as Kapur) in view of  Flack (US 2013/0219024 hereinafter referred to as Flack). 

Regarding claim 1,
Kapur teaches:
(Kapur [0054] and [0053], receiving by an origin server an Http request of a webpage from a server on behalf of client device).
“rendering each block of the plurality on the server to form a markup representation of the webpage in real time transmitting the markup representation of the page to the requesting device” (Kapur [0057] [0113] [0050], processing the received request, and transmitting a response in different forms including an entire HTML document, CSS, javaScript and elements to be rendered on no-mobile client. The received HTML has plurality of CSS for to apply transformation instructions. The server operates in real-time). 
Kapur does not explicitly teach:
“submitting a database query for a logical page definition of the webpage responsive to the request; identifying from the logical page definition a plurality of independent reusable blocks that collectively constitute the webpage”
Flack teaches:
“submitting a database query for a logical page definition of the webpage responsive to the request; identifying from the logical page definition a plurality of independent reusable blocks that collectively constitute the webpage” (Flack [0021][0011], receiving logical expression such as CSS media query of website from a cache or from an origin server based on a request.  The logical expression contains CSS blocks to be used for styling the same page but to different devices or desktop).
Kapur and Flack teach modifying webpage versions for different client devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kapur to include a feature for identifying CSS blocks from the logical expression as disclosed by Flack, such inclusion improves content 

Regarding claim 10,
Kapur teaches:
“A machine-readable medium, having instructions stored therein, which when executed cause the machine to perform a set of operations to generate a webpage, the operations comprising:” (Kapur [0130], a non-transitory computer readable medium for storing software instructions to perform predetermined operations).
“receiving a request at a server from a requesting device for a webpage;” (Kapur [0054] and [0053], receiving by an origin server an Http request of a webpage from a server on behalf of client device).
“rendering each block of the plurality on the server to form a markup representation of the webpage in real time transmitting the markup representation of the page to the requesting device” (Kapur [0057] [0113] [0050], processing the received request and transmitting a response in different forms including an entire HTML document, CSS, javaScript and elements to be rendered on no-mobile client. The received HTML has plurality of CSS for to apply transformation instructions. The server operates in real-time). 
Kapur does not explicitly teach:
“submitting a database query for a logical page definition of the webpage responsive to the request; identifying from the logical page definition a plurality of independent reusable blocks that collectively constitute the webpage”
Flack teaches:
reusable blocks that collectively constitute the webpage” (Flack [0021][0011], receiving logical expression such as CSS media query of website from a cache or from an origin server based on a request.  The logical expression contains CSS blocks to be used for styling the same page but to different devices or desktop).
Kapur and Flack teach modifying webpage versions for different client devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kapur to include a feature for identifying CSS blocks from the logical expression as disclosed by Flack, such inclusion improves content displaying on client device based on the client device screen size by applying CSS rules to the CSS blocks (Flack [00011]).

Regarding claim 16,
Kapur teaches:
“A platform comprising: a hyper-text transfer protocol (HTTP) server” (Kapur [0054] and [0053], receiving by an origin server an Http request of a webpage from a server on behalf of client device).
“and a rendering engine to render the subset of reusable blocks in real time on the server to generate a markup representation of the requested page. (Kapur [0057] [0113] [0050], processing the received request and transmitting a response in different forms including an entire HTML document, CSS, javaScript and elements to be rendered on no-mobile client. The received HTML has plurality of CSS for to apply transformation instructions. The server operates in real-time). 

“a first database section containing a plurality of logical page definitions corresponding to a plurality of webpages; a second database section containing independent reusable blocks; and a web application to retrieve and parse a logical page definition responsive to a request for a webpage from the plurality, the web application identifying from the parsing a subset of the reusable blocks to be rendered to create the requested page;”
Flack teaches:
“a first database section containing a plurality of logical page definitions corresponding to a plurality of webpages; a second database section containing independent reusable blocks; and a web application to retrieve and parse a logical page definition responsive to a request for a webpage from the plurality, the web application identifying from the parsing a subset of the reusable blocks to be rendered to create the requested page;” (Flack [0021][0011][0087][0054], obtaining logical expression HTML document of a website from a cache or  an origin server based on a request.  The logical expression contains CSS blocks to be used for styling the same page but to different devices or desktop. The requested HTML documents can be retrieved from plurality of places as entire document or in suitable chunks base on CSS media query. The CSS identified by there is a corresponding CSS code).
Kapur and Flack teach modifying webpage versions for different client devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kapur to include a feature for identifying CSS blocks from the logical expression as disclosed by Flack, such inclusion improves content displaying on client device based on the client device screen size by applying CSS rules to the CSS blocks (Flack [00011]).


Kapur does not explicitly teach:
“further comprising: submitting a database querying to retrieve the plurality of blocks based on unique block identifiers derived from the logical page definition.”
Flack teaches:
“further comprising: submitting a database querying to retrieve the plurality of blocks based on unique block identifiers derived from the logical page definition.” (Flack [0054], there is a corresponding CSS code to identify a particular CSS).
Kapur and Flack teach modifying webpage versions for different client devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kapur to identify CSS blocks by associated code as disclosed by Flack, such code is useful to identify the CSS portion to be modified for based on the client device characteristic (Flack [0054]).

Regarding claims 3 and 12, Kapur and Flack teach all the limitations of claims 1 and 10.
Kapur teaches:
“further comprising: receiving an AMP request over a distributed network” (Kapur [0049][0085][0086], receiving  over computer networks, a request from a mobile device that has different characteristics such as small screen size than desktop or laptop computing device. In order to accommodate the screen size of the mobile device, the CSS will be modified. Such modification increases the download speed.  Therefore, the request from the mobile device is Accelerated Mobile Pages (AMP) request).
“rendering in real time on the server from the plurality blocks an AMP compliant page, the AMP compliant page substantially visually identical to an underlying full function page; and (Kapur [0085] [0079], producing optimized mobile version web page by modifying the CSS attributes in order to accommodate the mobile screen. The mobile version and the non-mobile version are the same page).

Regarding claims 4 and 13, Kapur and Flack teach all the limitations of claims 3 and 12.
Kapur teaches:
“ further comprising: receiving an interaction request through the AMP compliant page; and redirecting the interaction requesting device to the full function page responsive to the interaction request” (Kapur [0079], in response to clicking the mobile version by a client device, causing the client device to be connected to the non-mobile version of the page).

Regarding claim 5, Kapur and Flack teach all the limitations of claim 3.
Kapur teaches:
“wherein rendering an AMP compliant page comprises: stripping off interactive scripts from the full function page” (Kapur [0084] [0085], transforming the non-mobile version format into mobile format. The transforming includes removing and/or adding CSS file, remove and/or add particular CSS attributes in order to generate optimized web page for the mobile device). 

Regarding claim 6, Kapur and Flack teach all the limitations of claim 3.
Kapur teaches:
“wherein rendering an AMP compliant page comprises: purifying cascading style sheets that exists within the plurality of blocks” (Kapur [0084] [0085], transforming the non-mobile version format into mobile format. The transforming includes removing and/or adding CSS file, remove and/or add particular CSS attributes in order to generate optimized web page for the mobile device). 

Regarding claim page 7, Kapur and Flack teach all the limitations of claim 3.
Kapur teaches:
“wherein both the AMP page and the full function page are rendered from the same plurality of blocks” (Kapur [0079] [0005], The mobile version and the non-mobile version are the same page. Both mobile version and non-mobile version are built using the same elements).

Regarding claim 8, Kapur and Flack teach all the limitations of claim 3.
Kapur teaches:
“wherein the markup version includes all content of the page such that no rendering of the page is relegated to the browser” (Kapur [0057], receiving the entire HTML, CSS, Javascript and/or elements for modifying and adjusting for the mobile).

Regarding claim 11, Kapur and Flack teach all the limitations of claim 10.
Kapur does not teach: 
“having further instructions stored therein, which when executed cause the machine to perform a further set of operations comprising:  13 1019P001submitting a database query to retrieve the plurality of blocks based on unique block identifiers derived from the logical page definition”
Flack teaches:
 (Flack [0021] [0011] [0054], receiving logical expression such as CSS media query of website from a cache or from an origin server based on a request.  The logical expression contains CSS blocks to be used for styling the same page but to different devices or desktop).
Kapur and Flack teach modifying webpage versions for different client devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kapur to include a feature for identifying CSS blocks from the logical expression as disclosed by Flack, such inclusion improves content displaying on client device based on the client device screen size by applying CSS rules to the CSS blocks (Flack [00011]).

Regarding claim 14, Kapur and Flack teach all the limitations of claim 10.
Kapur teaches: 
“wherein rendering the AMP compliant page includes: stripping off interactive scripts from the full function page; and purifying a cascading style sheet (CSS) that exists within at least one block of the plurality of blocks” (Kapur [0084][0085],  transforming the non-mobile version format into mobile format. The transforming includes removing and/or adding CSS file, remove and/or add particular CSS attributes in order to generate optimized web page for the mobile device). 

Regarding claim 17, Kapur and Flack teach all the limitations of claim 16.

“wherein responsive to an identification of an incoming Accelerated Mobile Pages (AMP) request”(Kapur [0049][0085][0086], receiving  over computer networks, a request from a mobile device that has different characteristics such as small screen size than desktop or laptop computing device. In order to accommodate the screen size of the mobile device, the CSS will be modified. Such modification increases the download speed.  Therefore, the request from the mobile device is Accelerated Mobile Pages (AMP) request).
“the rendering engine converts the markup representation to an AMP compliant page by, at least in part, stripping of interactive scripts from the markup representation of the page.” Kapur [0085] [0079][0084], producing optimized mobile version web page by modifying the CSS attributes in order to accommodate the mobile screen by removing and/or adding CSS file, particular CSS attributes. The mobile version and the non-mobile version are the same page).

Regarding claim 18, Kapur and Flack teach all the limitations of claim 16.
Kapur teaches:
“wherein responsive to an identification of an incoming Accelerated Mobile Pages (AMP) validation request the rendering engine converts the markup representation to an AMP compliant page by, at least in part purifying a cascading style sheet associated with the page” (Kapur [0084][0085],  transforming the non-mobile version format into mobile format. The transforming includes removing and/or adding CSS file, remove and/or add particular CSS attributes in order to generate optimized web page for the mobile device). 

Regarding claim 19, Kapur and Flack teach all the limitations of claim 16.

“wherein the HTTP server send the markup representation of the page to a user responsive to a user interaction event on the AMP compliant page” (Kapur [0079], in response to clicking the mobile version by a client device, causing the client device to be connected to the non-mobile version of the page. The non-mobile version with entire HTML, CSS, Javascript elements provided by a server).


8.	Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 2011/0099294  hereinafter referred to as Kapur) in view of  Flack (US 2013/0219024 hereinafter referred to as Flack), and further in view of Joel et al. (US 2014/0344663 hereinafter referred to as Joel). 

Regarding claims 9 and 15, Kapur and Flack teach all the limitations of claims 1 and 10.
Kapur does not teach:
“caching the page in a content delivery network (CDN); and invalidating the cached copy responsive to a change release of any block of the plurality.”
Joel teaches:
“caching the page in a content delivery network (CDN); and invalidating the cached copy responsive to a change release of any block of the plurality.”(Joel [0093] [0094] [0103], page caching service at proxy server’s cache. Modifying scripts of the stored page in order to accommodate image size corresponding to the requesting client device (i.e., Therefore, prior to the modification, the page was invalid for the request). Storing the modified page to server for subsequent requests from the cache. The proxy server act as CND for content caching).
Furthermore, modifying CSS in order to accommodate for client device is disclosed in view of Kapur and Flack as addressed in claims 1 and 10. 
Kapur, Flack and Joel teach modifying webpage versions for different client devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kapur and Flack to modify cached pages in CDN, such inclusion is useful for providing the modified page from cache to the requesting device without modifying the page again (Joel [0096]). 

Regarding claim 20, Kapur and Flack teach all the limitations of claim 10.
Kapur does not teach:
“a content delivery network, the content delivery network caching previously requested of the plurality”
Joel teaches:
“a content delivery network, the content delivery network caching previously requested of the plurality” (Joel [0093] [0042] [0103], page caching service at proxy server’s cache. Storing and retrieving page from proxy server cache. The proxy server act as CND for content caching).
Kapur, Flack and Joel teach modifying webpage versions for different client devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kapur and Flack to cache pages in CDN as disclosed by Joel, such CDN caching optimize  CDN services to the client (Joel [0039]). 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach modifying webpage for a display.
Kim (US 2015/0199329)
Wei. Et al. (US 2015/0046789)
Blasubramaninan et al. (US 2018/0089154)
Davies et al. (US 2018/0173684)
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/T.N.M/            Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454